IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39841

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 712
                                                  )
       Plaintiff-Respondent,                      )     Filed: November 13, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
LISA MARIE CROGHAN,                               )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for injury to children, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lisa Marie Croghan pled guilty to injury to children. Idaho Code § 18-1501(1). The
district court placed her in the drug court program, and approximately seven months later
Croghan was discharged from the program. The district court then sentenced Croghan to a
unified term of ten years, with a minimum period of confinement of two years. Croghan appeals
asserting the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Croghan’s judgment of conviction and sentence are affirmed.




                                                   2